

Exhibit 10.37
 
EXECUTION VERSION
 
STOCKHOLDER AGREEMENT
 
STOCKHOLDER AGREEMENT, dated as of October 8, 2010 (this "Agreement"), by and
between Vitacost.com, Inc., a Delaware corporation (together with any successor
entity thereto, the "Company"), on the one hand, and Great Hill Investors, LLC,
a Massachusetts limited liability company, Great Hill Equity Partners III, L.P.,
a Delaware limited partnership, and Great Hill Equity Partners IV, L.P., a
Delaware limited partnership (collectively, "Great Hill"), on the other hand.
The Company and Great Hill are sometimes referred to herein as a "Party" and
collectively as the "Parties."
 
WITNESSETH:
 
WHEREAS, Great Hill beneficially owns in the aggregate 5,419,697 shares of the
common stock, par value $0.00001 per share, of the Company (the "Common Stock");
 
WHEREAS, Great Hill conducted a solicitation of written consents from the
Company's stockholders (the "Consent Solicitation") pursuant to which the
Company's stockholders (i) amended the Company's Amended and Restated Bylaws
(the "Bylaws") to allow stockholders to fill vacancies on the Company's Board of
Directors (the "Board"), (ii) removed, without cause, Eran Ezra, Stewart L.
Gitler, David N. Ilfeld, M.D. and Lawrence a Pabst, M.D. as directors of the
Company, and (iii) elected Christopher S. Gaffney, Mark A. Jung, Michael A.
Kumin and Jeffrey M. Stibel to the Board;
 
WHEREAS, in connection with the Consent Solicitation, Great Hill disclosed to
the Company's stockholders that if Great Hill was successful in the Consent
Solicitation, it would make certain commitments to the Company and its
stockholders, and abide by certain restrictions, and, in furtherance thereof,
Great Hill now desires to agree with the Company as to such commitments and
restrictions and to certain additional restrictions as provided herein, in each
case, with respect to its ownership of Common Stock and its relationship with
the Company; and
 
WHEREAS, concurrently with the execution of this Agreement, the Parties are
entering in a Registration Rights Agreement with respect to the demand and
incidental registration of the public offer and sale under the Securities Act
(as defined below) of the shares of Common Stock now owned or which may
hereafter be acquired by Great Hill ("Registration Rights Agreement"), subject
to the terms and conditions thereof.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants set forth herein, the Parties hereto, intending to be
legally bound, agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1        Definitions. The following terms, as used in this Agreement,
have the following meanings:
 
"Agreement" has the meaning set forth in the preamble.
 

--------------------------------------------------------------------------------


 
"Affiliate" has the meaning set forth in Rule 12b-2 under the Exchange Act
 
"beneficial owner" or "beneficially own" and words of similar import have the
meaning given such term in Rule 13d-3 under the Exchange Act.
 
"Board" has the meaning set forth in the recitals.
 
"Business Day" means any day that is not a Saturday, Sunday or a day on which
banks located in New York, New York are authorized or obligated by applicable
law or executive order to close or are otherwise generally closed.
 
"Bylaws" has the meaning set forth in the recitals.
 
"Common Stock" has the meaning set forth in the recitals.
 
"Company" has the meaning set forth in the preamble.
 
"Control" (including the terms "Controlling", "Controlled", "Controlled by", and
"under common control with") or words of similar import have the meaning given
such term in Rule 12b-2 under the Exchange Act.
 
"Controlled Affiliate" means, with respect to any Person, any corporation,
partnership, limited liability company, association, trust, or any other entity
or organization (i) of which more than 50% of the total voting equity interests
(including partnership and joint venture interests) entitled (without regard to
the occurrence of any contingency) to vote in the election of directors, general
partners, managers or trustees thereof, is at the time owned or controlled,
directly or indirectly, by such Person, or (ii) with respect to which such
Person owns or controls, directly or indirectly, the election of a majority of
the board of directors, general partners, managers, trustees or similar
governing body.
 
"Electronic Delivery" has the meaning set forth in Section 7.13.
 
"Excess Shares" has the meaning set forth in Section 3.1(a).
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Great Hill" has the meaning set forth in the preamble.
 
"Great Hill Designees" and "Great Hill Designee" have the meanings set forth in
Section 5.1(a).
 
"Majority Independent Board" means the Board, as composed of a majority of
directors who are Non-Great Hill Directors and who are "independent" of the
Company as contemplated by applicable SEC and stock exchange rules and
regulations.
 
"Non-Great Hill Directors" and "Non-Great Hill Director" means a natural person
or persons who are not directors, managers, officers, members, partners (other
than limited partners), principals, employees or agents of Great Hill and/or any
of its Controlled Affiliates.
 
2

--------------------------------------------------------------------------------


 
"Non-Affiliate Holders" means all holders of the then-outstanding shares of
Common Stock, other than Great Hill and/or any of its Controlled Affiliates and
any other holder of Common Stock that is an Affiliate of the Company, as
determined in good faith by the Company.
 
"Party" and "Parties" have the meanings set forth in the preamble.
 
"Person" means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
"Private Sale" means any intended privately-negotiated sale, transfer, pledge or
other disposition by Great Hill or any of its Controlled Affiliates, directly or
indirectly, in one transaction or a series of related transactions, of shares of
Common Stock that does not occur in an undisclosed principal transaction
effected by one or more broker-dealers on or through a nationally recognized
securities exchange or automated inter-dealer quotation system of a registered
national securities association and irrespective of whether pursuant to any
"demand registration" rights exercised by Great Hill under the Registration
Rights Agreement.
 
"Proportional Voting Requirement" has the meaning set forth in Section 3.1(a).
 
"Registration Rights Agreement" has the meaning set forth in the recitals.
 
"SEC" means the Securities and Exchange Commission.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Special Committee" means a duly established committee of the Board composed
solely of directors who are Non-Great Hill Directors and who are "independent"
of the Company as contemplated by applicable SEC and stock exchange rules and
regulations.
 
"Subject Shares" has the meaning set forth in Section 3.1(a).
 
"Tender Offer" means a bona fide public offer conducted in accordance with the
provisions Regulation 14D and Regulation 14E under the Exchange Act by any
Person or "group" (as such term is used in Section 13(d) and Section 14(d) of
the Exchange Act) to purchase or exchange for cash or other consideration any
shares of Common Stock, which offer has not been affirmatively recommended by
the Majority Independent Board in the Company's Solicitation/Recommendation
Statement on Schedule 14D-9.
 
"TO Expiration Date" has the meaning set forth in Section 3.2(a).
 
"Voting Standstill Period" means the period beginning on the date of this
Agreement and ending on the seventh anniversary thereof.
 
3

--------------------------------------------------------------------------------


 
ARTICLE II
 
REPRESENTATIONS OF THE PARTIES
 
Section 2.1        Representations of the Company. The Company hereby represents
to Great Hill that: (a) this Agreement has been duly authorized, executed and
delivered by the Company and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles; (b)
the execution of this Agreement, the consummation of each of the actions
contemplated hereby, and the fulfillment of the terms hereof, in each case in
accordance with the terms hereof, will not (i) conflict with, result in a breach
or violation of, constitute a default (or an event that with notice or lapse of
time or both could become a default) under or pursuant to, result in the loss of
a material benefit or give any right of termination, amendment, acceleration or
cancellation under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to any law, any order of any court or other agency of
government, the Company's certificate of incorporation, the Bylaws or the terms
of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Company is a party or bound or to which its property or assets is
subject, or (ii) trigger any "change of control" provisions in any agreement to
which the Company is a party; and (c) no consent, approval, authorization,
license or clearance of, or filing or registration with, or notification to, any
court, legislative, executive or regulatory authority or agency is required in
order to permit the Company to perform its obligations under this Agreement,
except for such consents, approvals, authorizations, licenses, clearances,
filings, registrations or notifications as have already been obtained or made.
 
Section 2.2        Representations of Great Hill. Great Hill represents and
warrants to the Company that: (a) this Agreement has been duly authorized,
executed and delivered by Great Hill and is a valid and binding obligation of
Great Hill, enforceable against Great Hill in accordance with its terms, except
as enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles; (b)
the execution of this Agreement, the consummation of each of the actions
contemplated hereby, and the fulfillment of the terms hereof, in each case in
accordance with the terms hereof, will not conflict with, result in a breach or
violation of, or constitute a default (or an event that with notice or lapse of
time or both could become a default) under or pursuant to any law, any order of
any court or other agency of government, Great Hill's certificate of formation,
certificate of partnership, operating or limited liability company agreement, or
limited partnership agreement, as applicable, or the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which Great
Hill is a party or bound or to which its property or assets is subject; and (c)
no consent, approval, authorization, license or clearance of, or filing or
registration with, or notification to, any court, legislative, executive or
regulatory authority or agency is required in order to permit Great Hill to
perform its obligations under this Agreement, except for such consents,
approvals, authorizations, licenses, clearances, filings, registrations or
notifications as have already been obtained or made.
 
4

--------------------------------------------------------------------------------


 
ARTICLE III
 
VOTING AND TENDER OBLIGATION
 
Section 3.1        Voting by Great Hill.
 
(a)       Subject to Section 3.1(b), Section 3.1(c) and Section 3.3, during the
Voting Standstill Period if, as of the record date for determining the
stockholders of the Company entitled to vote at any annual or special meeting of
stockholders of the Company (however noticed or called) or for determining the
stockholders of the Company entitled to consent to any corporate action by
written consent, Great Hill and/or any of its Controlled Affiliates beneficially
owns shares of Common Stock (the "Subject Shares"), representing in the
aggregate more than 30% of the then-outstanding shares of Common Stock (such
number of Subject Shares as of such record date in excess of 30% of the
then-outstanding shares of Common Stock being referred to as the "Excess
Shares"), then at each such meeting or in each such action by written consent
Great Hill shall vote or furnish a written consent in respect of the Excess
Shares, or cause the Excess Shares to be voted or consented, in each case, in
such manner that is in direct proportion to the manner in which all
Non-Affiliate Holders vote or consent (including, for this purpose, any
abstentions and "withhold" votes) in respect of each matter, resolution, action
or proposal that is submitted to the stockholders of the Company (such manner of
voting the Excess Shares being referred to as the "Proportional Voting
Requirement"). With respect to any meeting of stockholders of the Company
(however noticed or called) or any action by written consent of the stockholders
of the Company, the number of Excess Shares will be determined by the Company
promptly following the record date established for determining the stockholders
of the Company entitled to vote at such meeting or entitled to consent to any
corporate action by written consent, respectively. From time to time before the
scheduled date for any such meeting, and from time to time during the pendency
of any such action by written consent, the Company shall inform Great Hill of
the voting tabulations (including, for this purpose, all votes "for" or
"against" and all "abstentions" and "withhold" votes by the Non-Affiliate
Holders) for such meeting or action by written consent (it being understood and
agreed by the Parties that the Company shall request the proxy solicitation firm
engaged by it, if any, in connection with such meeting or action by written
consent to provide such tabulations directly to Great Hill from time to time)
for the purpose of facilitating Great Hill's agreement to vote or consent the
Excess Shares in accordance with the requirements of this Agreement; provided,
however, that the failure of the Company to obtain or Great Hill to receive
voting tabulations on a daily basis pursuant to this Section 3.1(a) shall not
relieve Great Hill of its obligation to vote or consent the Excess Shares as
provided in this Section 3.1(a). During the Voting Standstill Period, Great Hill
shall not, and shall not permit any of its Controlled Affiliates to, take any
action (or omit to take any action), or enter into any transaction, contract,
agreement, arrangement, plan, commitment or understanding with any Person
or "group" (as such term is used in Section 13(d) and Section 14(d) of the
Exchange Act), to vote, consent to, give instructions with respect to, or grant
a proxy or proxies, in any such case in any manner inconsistent with provisions
of this Section 3.1(a) or of Section 3.1(c).
 
 
5

--------------------------------------------------------------------------------

 
 
(b)       Notwithstanding anything to the contrary in Section 3.1(a), the
Proportional Voting Requirement shall not apply to Great Hill, and Great Hill
shall be permitted to vote or consent all shares of Common Stock that it
beneficially owns, in connection with any public "solicitation" (as such term is
used in the proxy rules of the SEC) of proxies or consents in opposition to, or
in favor of the removal of, any of the Company's directors or nominees for
director by any Person or "group" (as such term is used in Section 13(d) and
Section 14(d) of the Exchange Act) to the extent that such solicitation is
commenced and conducted by a Person or "group" other than Great Hill and/or any
of its Controlled Affiliates.
 
(c)       During the Voting Standstill Period, to the fullest extent permitted
by law, Great Hill shall take and cause any and all lawful action to be taken,
including, without limitation, voting or consenting, or causing the voting or
consenting, of the Subject Shares so that the Board is composed of a majority of
Non-Great Hill Directors.
 
Section 3.2        Tender Offer.
 
(a)       In connection with any Tender Offer, Great Hill shall not enter into
any tender commitment, tender and voting support or other similar contract,
arrangement, agreement or understanding with any Person in respect of the Excess
Shares and, subject to Great Hill's receipt of the requisite information to
determine the amount of Excess Shares to be tendered (or not tendered) pursuant
to this Section 3.2, shall cause the Excess Shares to be tendered (or not
tendered) immediately prior to the scheduled expiration date and time of any
Tender Offer, taking into account any extension thereof as announced by any
Person or "group" (as such terms is used in Section 13(d) and Section 14(d) of
the Exchange Act) making such Tender Offer (the "TO Expiration Date"), in such
manner that is in direct proportion to the manner in which all Non-Affiliate
Holders tender (or do not tender) their shares of Common Stock, it being
understood and agreed that in causing the Excess Shares to be tendered (or not
tendered), Great Hill shall be entitled to rely on the most current information
that it has received from the Company in accordance with its obligations in
Section 3.2(b) as of the close of business on the Business Day preceding the TO
Expiration Date.
 
(b)       From and after the tenth Business Day following the "commencement" (as
such term is used in Rule 14d-2 under the Exchange Act) of any Tender Offer,
during the pendency of such Tender Offer the Company shall keep Great Hill
informed of the status of any Tender Offer (including the number and percentage
of then-outstanding shares of Common Stock theretofore validly tendered,
physically and by means of guaranteed delivery, and withdrawn, if any) for the
purpose of allowing Great Hill to tender (or not tender) the Excess Shares in
accordance with the requirements of this Agreement as promptly as practicable;
provided, however, that the failure of the Company to provide Great Hill with
tender and tender withdrawal updates on a daily basis shall not relieve Great
Hill of its obligation to tender the Excess Shares as provided in this Section
3.2.


 
6

--------------------------------------------------------------------------------

 


Section 3.3        Termination of Voting Standstill Period. Notwithstanding
anything to the contrary in this Agreement, the Voting Standstill Period shall
immediately be suspended in accordance with the last sentence of this Section
3.3 or terminated, as the case may be, and during such suspension period, or
from and after such termination, respectively, there shall be no restriction on
Great Hill's ability to vote or furnish a written consent in respect of any
shares of Common Stock that it beneficially owns, following (a) any Person or
"group" (as such term is used in Section 13(d) and Section 14(d) of the Exchange
Act) other than Great Hill or any of its Controlled Affiliates becoming the
beneficial owner, directly or indirectly, of 15% or more of the outstanding
shares of Common Stock at any time with the prior approval of the Majority
Independent Board; (b) the public announcement by the Company that it has
entered into a definitive agreement with the prior approval of the Majority
Independent Board, providing for, in one transaction or a series of related
transactions, (i) a merger, consolidation, recapitalization, acquisition, share
issuance, restructuring or other business combination involving the Company or
any of its subsidiaries, (ii) a recapitalization, restructuring, reorganization,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries, or (iii) the sale, assignment, conveyance,
transfer, lease or other disposition of all or substantially all of the assets
or properties (including the capital stock of subsidiaries) of the Company,
other than, in each case described in clauses (i) through (iii) above, in
connection with an internal restructuring transaction involving only the
Company, one or more of its subsidiaries and/or any holding company formed for
the purpose of such transaction wholly owned by Persons who were stockholders of
the Company immediately prior to such transaction; or (c) any material breach of
this Agreement by the Company as determined by a court of competent jurisdiction
(as contemplated by Section 7.12). In the event that any of the events or
transactions identified in clauses (a) or (b) are subsequently withdrawn,
terminated or cease to exist, the Voting Standstill Period shall be reinstated
and the terms of this Agreement, including the Proportional Voting Requirement,
will again be applicable to Great Hill.
 
ARTICLE IV
 
AFFILIATE TRANSACTIONS
 
Section 4.1        Restrictions on Affiliate Transactions. For so long as Great
Hill and/or any of its Controlled Affiliates beneficially owns any shares of
Common Stock, the Company shall not, and Great Hill shall not, and Great Hill
shall not permit any of its Controlled Affiliates to, cause the Company to,
enter into any transaction, contract, arrangement, plan, commitment, agreement
or understanding between the Company and Great Hill and/or any of its Controlled
Affiliates, unless such transaction, contract, arrangement, plan, commitment,
agreement or understanding has been approved in advance by the Majority
Independent Board.
 
ARTICLE V
 
BOARD REPRESENTATION AND RELATED MATTERS
 
Section 5.1        Board Representation.
 
(a)       During the Voting Standstill Period and for so long as Great Hill
and/or any of its Controlled Affiliates collectively beneficially own at least
15% of the outstanding Common Stock (as adjusted for any stock dividend, stock
split, recapitalization or similar event in respect of the Common Stock), Great
Hill shall have the right to nominate as directors of the Company two natural
persons as the Nominating/Corporate Governance Committee of the Board (or any
successor committee serving such function) reasonable determines to be
acceptable in accordance with the Charter of the Nominating/Corporate Governance
Committee and the Company's director qualification criteria applicable to all
directors of the Company (the "Great Hill Designees," and each, a "Great Hill
Designee"). In furtherance of the foregoing, during the Voting Standstill Period
and for so long as Great Hill and/or its Controlled Affiliates collectively
beneficially own at least 15% of the outstanding Common Stock (as adjusted for
any stock dividend, stock split, recapitalization or similar event in respect of
the Common Stock), to the fullest extent permitted by law, the Company hereby
agrees to (i) include the Great Hill Designees as nominees to the Board on each
slate of nominees for election to the Board that is proposed by the Majority
Independent Board, (ii) recommend the election of the Great Hill Designees to
the stockholders of the Company and (iii) without limiting the foregoing,
support the Great Hill Designees for election to the Board in a manner no less
rigorous and favorable than the manner in which the Company supports its other
nominees for election to the Board in the aggregate. The initial two Great Hill
Designees are Christopher S. Gaffney and Michael A. Kumin. With respect to any
Great Hill Designees other than Christopher S. Gaffney and Michael A. Kumin, in
advance of any consideration of such Great Hill Designees by the
Nominating/Corporate Governance Committee of the Board, Great Hill will provide
the Company with completed directors' and officers' questionnaires in the form
provided by the Company, which form shall be the same form applicable to all
directors of the Company.
 
7

--------------------------------------------------------------------------------


 
(b)       In the event that any Great Hill Designee serving as a director shall
die, resign, be disqualified or be removed, so long as Great Hill is entitled to
designate a Great Hill Designee pursuant to Section 5.1(a), the resulting
vacancy on the Board shall be filled by a natural person nominated by Great Hill
and reasonably determined by the Nominating/Corporate Governance Committee of
the Board (or any successor committee serving such function) to be acceptable in
accordance with the Nominating/Corporate Governance Committee Charter and the
Company's director qualifications criteria applicable to all directors of the
Company, subject to, in the case of any natural person other than Christopher S.
Gaffney and Michael A. Kumin, Great Hill providing the Company with a completed
directors' and officers' questionnaire in the form provided by the Company,
which form shall be the same form applicable to all directors of the Company.
 
(c)       The Parties acknowledge and agree that, notwithstanding anything to
the contrary in this Agreement, at no time after either (i) the 30th day
following the suspension of the Voting Standstill Period or the termination of
the this Agreement, or (ii) Great Hill and/or its Controlled Affiliates
collectively cease to beneficially own at least 15% of the outstanding Common
Stock (as adjusted for any stock dividend, stock split, recapitalization or
similar event in respect of the Common Stock), shall the Company have any
obligation to (x) nominate any Great Hill Designee for election or re-election
to the Board by the stockholders, or (y) fill any vacancy created by the death,
resignation, disqualification or removal of any one or more of the Great Hill
Designees with a successor Great Hill Designee.
 
Section 5.2        No Interference with Board Rights. The Company shall use its
reasonable best efforts not to, directly or indirectly, propose or take any
action to encourage any modification to the composition of the Board that, in
the Company's reasonable judgment, would likely result in the elimination or
significant diminishment of the rights of Great Hill specified in Section 5.1;
provided that the foregoing will in no way limit the Company's right to increase
the number of directors on the Board.


 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
SHARE TRANSFER
 
Section 6.1        Restriction on Transfer. Great Hill shall provide to the
Company written advance notice at least three Business Days prior to effecting
or consummating a Private Sale to (a) any Person pursuant to which such Person
and/or any of such Person's Controlled Affiliates would become the beneficial
owner of 20% or more of the outstanding Common Stock (as adjusted for any stock
dividend, stock split, recapitalization or similar event in respect of the
Common Stock), or (b) any Person who has publicly announced (including, without
limitation, by means of any disclosed reservation of the right to take in the
future any action of the types enumerated in clauses (a) through (j) of Item 4
of Schedule 13D under the Exchange Act) an intention to (i) influence or seek
control of the Company or the Board, or (ii) conduct a "solicitation" (as such
term is used in the proxy rules of the SEC) to (x) remove and/or elect directors
of the Company (including, for this purpose, any nomination sought to be
effected in accordance with Rule 14a-11 under the Exchange Act), (y) amend or
modify the Company's certificate of incorporation or Bylaws (as the same may be
amended), or (z) submit for inclusion in any Company proxy materials any
stockholder proposal relating to director nominations or any other business
relating to control or influencing control of the Company or the Board pursuant
to Rule 14a-8 under the Exchange Act. Such notice shall, to the extent
available, include the identity of the proposed transferee, the proposed price
per share, a summary of the material terms of the intended sale, transfer,
pledge or disposition, and a summary of any other transactions, contracts,
agreements, arrangements or understandings between Great Hill or any of its
Controlled Affiliates and the proposed transferee with respect to the Company or
the Common Stock (whether held by Great Hill or any of its Controlled Affiliates
or the proposed transferee).
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1        Notices. All notices, requests and other communications to
any Party hereunder shall be in writing (including fax or similar writing) and
shall be given to:
 
If to the Company:
 
Vitacost.com, Inc.
5400 Broken Sound Blvd. NW, Suite 500
Boca Raton, FL 33487-3521
Attn:     Mary Marbach, General Counsel & Secretary
Phone:  (561) 982-4180
Fax:      (561) 443-7721


 
9

--------------------------------------------------------------------------------

 
 
with a copy (which shall not constitute notice) to:
 
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Attn:     Clifford E. Neimeth
Phone:  (212) 801-9200
Fax:      (212) 801-6500
 
If to Great Hill:
 
Great Hill Partners, LLC
One Liberty Square
Boston, MA 02109
Attn:     Michael A. Kumin
Phone:  (617) 790-9435
Fax:      (617) 790-9401
 
with a copy (which shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn:      Howard L. Ellin
Richard J. Grossman
Phone:   (212) 735-3000
Fax:       (212) 735-2000
 
or such other address or fax number as such Party may hereafter specify for the
purpose of giving such notice to the Party. Each such notice, request or other
communication shall be deemed to have been received (a) if given by fax, when
such fax is transmitted to the fax number specified pursuant to this Section 7.1
and appropriate confirmation of receipt is received, or (b) if given by any
other means, when delivered in person or by overnight courier or two business
days after being sent by registered or certified mail (postage prepaid, return
receipt requested).
 
Section 7.2        No Waivers; Amendments.
 
(a)       No failure or delay on the part of any Party in exercising any right,
power or privilege hereunder will operate as a waiver thereof, nor will any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
 
(b)       Neither this Agreement nor any term or provision hereof may be amended
or waived in any manner other than by instrument in writing signed, in the case
of an amendment, by each of the Parties, or in the case of a waiver, by the
Party against whom the enforcement of such waiver is sought.


 
10

--------------------------------------------------------------------------------

 
 
Section 7.3        Controlled Affiliates of Great Hill. Great Hill agrees that
it will use its reasonable best efforts to cause its Controlled Affiliates,
current and future, to comply with the terms of this Agreement.
 
Section 7.4        Disposition of the Common Stock. Except as set forth Section
6.1 and Section 7.6, (i) nothing in this Agreement shall prevent Great Hill or
any of its Controlled Affiliates from selling, transferring, pledging or
otherwise disposing of any shares of Common Stock that it owns and (ii) the
terms and restrictions of this Agreement shall not apply or be in any way
applicable to any non-Affiliated purchasers of any of the shares of Common Stock
owned (now or in the future) by Great Hill or any of its Controlled Affiliates.
 
Section 7.5        Further Assurances. From time to time, as and when requested
by any Party, the other Party shall execute and deliver, or cause to be executed
and delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other lawful actions as such requesting Party may
reasonably deem necessary or desirable to evidence and effectuate the terms and
provisions of this Agreement.
 
Section 7.6        Successors and Assigns. All of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties and their respective successors and assigns. Neither
of the Parties may assign any of its rights or obligations hereunder, in whole
or in part, by operation of law or otherwise, without the prior written consent
of the other Party; provided, however, that Great Hill may assign this Agreement
to any of its Controlled Affiliates without the Company's prior consent as long
as such Controlled Affiliate has agreed to be bound by the terms and conditions
of this Agreement in a manner reasonably acceptable to the Company.
 
Section 7.7        Expenses. Within two business days following the receipt of
appropriate supporting documentation from Great Hill, the Company shall
reimburse Great Hill for its reasonable and documented out-of-pocket expenses
incurred in connection with the Consent Solicitation, not to exceed $700,000.
All other expenses shall be borne by the Party incurring such expenses.
 
Section 7.8        Headings. The headings in this Agreement are for convenience
of reference only and will not control or affect the meaning or construction of
any provisions hereof.
 
Section 7.9        Severability. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction will not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of this Agreement,
including any such provision, in any other jurisdiction, it being intended that
all rights and obligations of the Parties hereunder will be enforceable to the
fullest extent permitted by applicable law.
 
 
11

--------------------------------------------------------------------------------

 


Section 7.10      Specific Performance. The Parties hereby acknowledge and agree
that the failure of any Party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to
consummate the terms and provisions contemplated hereby, will cause irreparable
injury to the other Party, for which damages, even if available, will not be an
adequate remedy. Accordingly, each Party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such Party's obligations, to prevent breaches of this Agreement by such Party
and to the granting by any court of the remedy of specific performance of such
Party's obligations hereunder, without bond or other security being required, in
addition to any other remedy to which any Party is entitled at law or in equity.
Each Party irrevocably waives any defenses based on adequacy of any other
remedy, whether at law or in equity, that might be asserted as a bar to the
remedy of specific performance of any of the terms or provisions hereof or
injunctive relief in any action brought therefor by any Party.
 
Section 7.11      Delaware Law. The enforceability and validity of this
Agreement, the construction of its terms and the interpretation of the rights
and duties of the Parties shall be governed by the internal procedural and
substantive laws of the State of Delaware without regard to conflicts of laws
principles thereof.
 
Section 7.12      Jurisdiction; Service of Process; Waiver of Jury Trial.
 
(a)       To the fullest extent permitted by law, each of the Parties
unconditionally and irrevocably agrees to submit to the exclusive jurisdiction
of the state and federal courts located in Wilmington, Delaware for any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement and hereby irrevocably
waives, to the fullest extent permitted by applicable law, and agrees not to
assert any objection, whether as a defense or otherwise, that such Party may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding that is
brought in any such court has been brought in an inconvenient forum or that such
suit, action or proceeding may not be brought or is not maintainable in such
courts or that the venue thereof may not be appropriate, or that this Agreement
may not be enforced in or by such courts. To the fullest extent permitted by
law, each Party agrees that a final non-appealable judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in any other
jurisdiction in which a Party may be found or may have assets by suit on the
judgment or in any other manner provided by applicable law, and agrees to the
fullest extent permitted by law to consent to the enforcement of any such
judgment and not to oppose such enforcement or to seek review on the merits of
any such judgment in any such jurisdiction.
 
(b)      To the fullest extent permitted by law, each of the Parties hereby
irrevocably consents to the service of process outside the territorial
jurisdiction of such courts in any suit, action or proceeding by giving copies
thereof by overnight courier to the address of such Party specified in Section
7.1 and such service of process shall be deemed effective service of process on
such Party; provided, however, that the foregoing shall not limit the right of
any Party to effect service of process on the other Party by any other legally
available method.
 
(c)       TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.


 
12

--------------------------------------------------------------------------------

 
 
Section 7.13      Counterparts; Electronic Delivery; Effectiveness;
Enforceability. This Agreement and any amendments hereto may be executed in one
or more counterparts, all of which shall constitute one and the same instrument.
Any such counterpart, to the extent delivered by fax or by .pdf, .tif, .gif,
.jpeg or similar attachment to electronic mail (any such delivery, an
"Electronic Delivery") shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. At the request of any Party, each other Party shall re-execute the
original form of this Agreement and deliver such form to all other Parties. No
Party shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such party forever waives any such defense to
the fullest extent permitted by law, except to the extent such defense relates
to lack of authenticity. This Agreement shall become effective when each Party
shall have received counterparts hereof signed by all of the other Parties. This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other Persons.
 
Section 7.14      Entire Agreement. This Agreement constitutes the entire
agreement and understanding among the Parties and supersedes any and all prior
agreements and understandings, written or oral, relating to the subject matter
hereof.
 
Section 7.15      Interpretation.
 
(a)       The words "hereof," "herein" and "herewith" and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified. Whenever the words "include," "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation." All terms defined in this Agreement shall have the defined meanings
contained herein when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, qualified or
supplemented, including (in the case of agreements and instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and all attachments thereto and instruments incorporated therein.
 
(b)      Each of the Parties acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement and that it has executed this Agreement with the
advice of such counsel. Each Party and its counsel cooperated and participated
in the drafting and preparation of this Agreement, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the Parties and may not be construed against any Party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
Party that drafted or prepared it is of no application and is hereby expressly
waived by each of the Parties to the fullest extent permitted by law, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.
 
[Execution page follows.]


 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first written above.
 
VITACOST.COM, INC.
     
By:
/s/ Jeffrey J. Horowitz
 
Name: Jeffrey J. Horowitz
 
Title: Chief Executive Officer
       
GREAT HILL INVESTORS, LLC
     
By:
/s/ Christopher S. Gaffney  
Name: Christopher S. Gaffney
 
Title: Managing Partner
       
GREAT HILL EQUITY PARTNERS III, L.P.
   
by: Great Hill Partners GP III, L.P., its
general partner
by: GHP III, LLC, its general partner
     
By:
/s/ Christopher S. Gaffney  
Name: Christopher S. Gaffney
 
Title: Managing Partner
       
GREAT HILL EQUITY PARTNERS IV, L.P.
   
by: Great Hill Partners GP IV, L.P., its
general partner
by: GHP IV, LLC, its general partner
     
By: 
/s/ Christopher S. Gaffney  
Name: Christopher S. Gaffney
 
Title: Managing Partner



[Signature Page to Stockholder Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 